Citation Nr: 0732630	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  05-38 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for basic eligibility for VA benefits.


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The appellant contends that he had active service in the 
Commonwealth Army of the Philippines (USAFFE).

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2004 administrative decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  
FINDINGS OF FACT

1.  The Board denied eligibility for basic VA benefits in 
January 2004.  The appellant received timely notice of the 
determination, but did not initiate an appeal within one 
year.

2.  Evidence received since the January 2004 Board decision 
is new but not material because it can not substantiate the 
claim of eligibility for basic VA benefits. 


CONCLUSIONS OF LAW

1.  The January 2004 Board decision denying eligibility for 
basic VA benefits is final.  38 U.S.C.A. § 7105 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302, 20.1103 (2007). 

2.  New and material evidence has not been received since the 
January 2004 Board decision, and the claim of eligibility for 
VA benefits is reopened.  38 U.S.C.A. § 5108 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim

The RO originally denied basic eligibility for VA benefits in 
a July 2002 decision on the basis that the veteran's service 
could not be verified by the National Personnel Records 
Center (NPRC).  The veteran appealed the July 2002 decision 
to the Board, which denied basic eligibility for VA benefits 
in a  January 2004 decision on the basis that the veteran's 
claim to benefits is without legal merit.  The veteran was 
notified of the procedures for appealing a decision by the 
Board, but did not do so.  Therefore, the Board's January 
2004 decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 
3.160 (d), 20.200, 20.201, 20.302, 20.1103.

In April 2004, the veteran filed a claim to re-open his claim 
for eligibility to VA benefits.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must present a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (a). 

In determining whether evidence is "new and material," the 
creditability of the new evidence must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence submitted since the January 2004 Board decision 
includes a joint affidavit by two comrades in arms, dated 
July 2004, and a number of duplicate copies of statements and 
forms the veteran had previously submitted. 

The July 2004 affidavit is new because it was not considered 
by the Board at the time of its January 2004 decision.  The 
July 2004 affidavit states that the appellant volunteered for 
active duty in the Philippine Army in September 1941, and 
that affiants were fellow comrades with the appellant in the 
Philippine Army Air Corps, 31st Infantry, at Orion, 
Philippines, under Lieutenant Garcia.  It further states that 
the appellant and the affiants surrendered to the Japanese 
Imperial Army on May 8, 1942, and were made prisoners of war 
until their release on August 31, 1942.  

Duties to assist and notify

The requirements of notification and assistance are not 
applicable to matters in which the law, and not the evidence, 
is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (service during the Iranian hostage crisis is not a 
"period of war" for purposes of entitlement to nonservice-
connected pension benefits).  The VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  Circumstances in which VA will refrain 
from or discontinue providing assistance in obtaining 
evidence include, but are not limited to the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159 (d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the requirement to 
provide assistance does not apply.  38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  DelaCruz v. Principi, 15 Vet. 
App. 143, 149 (2001).

The present case involves questions of eligibility for VA 
benefits, and the outcome of this case depends on whether the 
appellant is considered a veteran for VA purposes.  The facts 
are not in dispute, as the appellant does not contend that 
the NPRC has verified his service.  As such, to the extent in 
which the law is dispositive in this case, the VCAA is not 
applicable.  

Eligibility for VA Benefits Claim

The veteran contends that he had active service in the USAFFE 
from September 1941 to August 1942, and should thus be 
eligible to receive VA benefits.

In filing his original claim in January 2002 the appellant 
submitted the following evidence: a statement from a fellow 
serviceman, dated January 2001, which states that the 
appellant served in the USAFFE and was a POW; a personal 
statement dated November 2001, which states that the 
appellant was a POW and suffered various maladies that still 
affect him; a certification from the Philippines Ministry of 
National Defense, dated April 1987, stating that records show 
that the appellant had active service as a private in the 
Philippine Army Air Corps (F-23) from September 1941 to the 
date that he was "reverted" in May 1946, and that he was 
paid for said service; an affidavit from his physician in the 
Philippines dated January 1948, which states that he has 
treated the appellant for various diseases and maladies he 
contracted while he was a POW; and an affidavit dated 
February 1946 from a Philippine Army Personnel member that 
indicates that the appellant served in USAFFE, was a POW, and 
received two decorations for said service.       
 
In September 2002 the veteran submitted a document of unknown 
origin showing that he is a vice commander at a Veterans of 
Foreign Wars post in San Diego, and that he served in the 
USAFFE.  

Finally, the veteran has submitted numerous personal 
statements in support of his claim that reiterate the same 
facts and assertions as the evidence discussed above in this 
opinion, duplicate evidence, medical records dated February 
2002, and a joint affidavit dated in July 2004.  
 
The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released under conditions other than dishonorable.  38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

In June 2002 the NPRC certified that the claimant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  VA is prohibited from finding, 
on any basis other than a service department document or 
service department verification, that a particular individual 
served in the U.S. Armed Forces.  Service department findings 
are binding on VA for purposes of establishing service in the 
United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).

The documents of record that the veteran has submitted are 
not service department documents and therefore are 
insufficient as a matter of law to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203.  The 
same is true of the affidavits from the appellant's friends, 
the documents of record that he has submitted, and his 
statements; they are not service department documents and 
thus cannot establish valid service.  

Absent new and material evidence, reopening the claim is not 
warranted.








ORDER

New and material evidence has not been submitted for the 
claim to basic eligibility for VA benefits; the claim is not 
reopened. 







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


